                                                                                                      FILED
                                                                                             2020 Mar-12 PM 01:53
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

MARK DAVID ARCHER,                              )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )     Case No.: 4:19-cv-00927-KOB-SGC
                                                )
KARLA JONES, Warden, 1                          )
                                                )
       Defendant.                               )

                              MEMORANDUM OPINION

       The plaintiff, Mark David Archer, initiated this matter by filing a pro se

complaint. (Doc. 1). The magistrate judge entered a report on February 11, 2020,

recommending (1) the plaintiff’s claim under the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. § 2000cc, et seq. (“RLUIPA”), be

dismissed as moot; (2) the plaintiff’s claim under the First Amendment Free

Exercise Clause be dismissed without prejudice; and (3) the defendant’s motion for

summary judgment be granted as to the plaintiff’s claim under the First

Amendment Retaliation Clause.                (Doc. 16).         Although the report and

recommendation advised the plaintiff of his right to file objections, the plaintiff has

not objected or otherwise responded.                (Id. at 12-13).    The deadline to file

objections has expired. (Id.).

1
  As noted by the magistrate judge, the defendant spells her name “Karla Jones,” not “Carla,” as
identified by the plaintiff. (Doc. 13-2).
      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report, and ACCEPTS the recommendations. Accordingly, all

claims presented in this matter are due to be dismissed. Specifically (1) the

RLUIPA claim is due to be dismissed as moot; (2) the First Amendment

Retaliation claim is due to be dismissed without prejudice; and (3) the defendant is

entitled to judgment as a matter of law as to the plaintiff’s First Amendment Free

Exercise claim.

      A Final Judgment will be entered.

      DONE and ORDERED this 12th day of March, 2020.



                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      UNITED STATES DISTRICT JUDGE




                                          2
